Contracts; interpretation; reasonableness of interpretar tion. — The question for decision in this Wunderlich Act review case is whether a firm, fixed-price contract entered into between the Defense Supply Agency and a corporation of which plaintiff is assignee required the Agency to furnish certain cotton duck, the material necessary for fabricating the contract items, fitted vehicle covers. Plaintiff maintains that the contractor interpreted the contract as requiring the Agency to supply the duck and thus its bid price, predicated on this interpretation, did not include as a factor the cost of procuring said material. The Armed Services Board of Contract Appeals denied the contractor’s claim for an equitable adjustment on the ground that the contract did not require the Agency to furnish the material, and also held that, on the facts, the contractor’s interpretation was unreasonable. On March 19, 1976 Trial Judge Thomas J. Lydon filed a recommended decision (reported in full at 22 CCF para. 80161) holding that the Board’s decision was legally correct. This case came before the court on plaintiff’s request for review by the court of the recommended decision. On January 27, 1977, by order, the court affirmed and adopted the said *590recommended decision as the basis for its judgment in this case, concluded and ordered that plaintiff is not entitled to recover, and dismissed the petition.